DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eric Bachinski on July 7, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This listing of claims will replaced all prior versions, and listings, of claims in the application.
The application has been amended as follows: 
1.	(Canceled)

2.	(Currently Amended) A method for constructing a target object to a computing node using a storage system that is configured to store partitions of the target object in one or more data components, the method comprising:
retrieving identifiers of the one or more data components;
identifying, based on the retrieved identifiers, a first data component of the one or more data components that is stored locally on the computing node in a first data collection;
determining, using the retrieved identifiers, that a subset of the one or more data components is stored locally in a second data collection;
copying the subset of the one or more data components from the second data collection, the subset of the one or more data components excluding the first data component; and
causing the computing node to construct the target object using the stored first data component and the copied subset of the one or more data components.

3.	(Previously Presented) The method of claim 1, further comprising retrieving the identifiers in response to a request to:
distribute the target object to the computing node; or
restore the target object to the computing node.

4.	(Previously Presented) The method of claim 2, wherein the target object comprises a collection of one or more file system elements.

5.	(Currently Amended) The method of claim 2, the retrieved identifiers comprise hash values that are indicative of the data contents of the one or more data components.

6.	(Previously Presented) The method of claim 5, further comprising determining that the subset of the one or more data components are not stored locally on the computing node by using the hash values to search an index of data components that are stored locally on the computing system.

7.	(Previously Presented) The method of claim 6, wherein the index comprises a partial index of data components that are stored locally on the computing system and using the hash values to search the index comprises using a truncated version of the hash values to search the index.

8.	(Currently Amended) The method of claim 2, further comprising determining that the subset of the one or more data components are not stored locally on the computing node by searching an index of data components that are stored locally on the computing system based on the retrieved identifiers and a fingerprint of the data components.

9.	(Previously Presented) The method of claim 2, wherein the storage system comprises a network-based storage system and transferring the subset of the one or more data components comprises causing at least one storage node of the network-based storage system to transfer the subset of the one or more data components to the computing node using a data communication network.

10.	(Previously Presented) The method of claim 2, wherein causing the computing node to generate the target object using the stored first data component and the transferred subset of the one or more data components comprises cause the computing node to:
retrieve the first data component from a local data store; and
write the first data component and the transferred subset of the one or more data components to a memory of the first computing system.

11.	(Currently Amended) A system for constructing a target object to a computing node using a storage system that is configured to store partitions of the target object in one or more data components, comprising:
at least one processor; and
memory including instructions that, when executed by the at least one processor, cause the at least one processor to:
retrieve identifiers of the one or more data components;
identify, based on the retrieved identifiers, a first data component of the one or more data components that is stored locally on the computing node in a first data collection;
determine, using the retrieved identifiers, that a subset of the one or more data components is stored locally in a second data collection;
copy the subset of the one or more data components from the second data collection, the subset of the one or more data components excluding the first data component; and
cause the computing node to generate the target object using the stored first data component and the copied subset of the one or more data components.

12.	(Previously Presented) The system of claim 11, the target object comprises a collection or one or more file system elements.

13.	(Currently Amended) The system of claim 11, wherein the retrieved identifiers comprise hash values that are indicative of the data contents of the one or more data components.

14.	(Previously Presented) The system of claim 13, wherein the instructions further cause the processor to:
determine that the subset of the one or more data components are not stored locally on the computing node by using the hash values to search an index of data components that are stored locally on the computing system.

15.	(Previously Presented) The method of claim 14, wherein the index comprises a partial index of data components that are stored locally on the computing system and using the hash values to search the index comprises using a truncated version of the hash values to search the index.

16.	(Currently Amended) The system of claim 11, wherein the instructions further cause the processor to:
determine that the subset of the one or more data components are not stored locally on the computing node by searching an index of data components that are stored locally on the computing system based on the retrieved identifiers and a fingerprint of the data components.

17.	(Previously Presented) The system of claim 11, wherein the storage system comprises a network-based storage system and the instructions cause the processor to transfer the subset of the one or more data components by causing at least one storage node of the network-based storage system to transfer the subset of the one or more data components to the computing node using a data communication network.

18.	(Currently Amended) A non-transitory computer-readable storage medium storing a set of instructions that, when executed by at least one processor of a machine, cause the machine to perform operations comprising:
retrieving identifiers of the one or more data components;
identifying, based on the retrieved identifiers, a first data component of the one or more data components that is stored locally on the computing node in a first data collection;
determining, using the retrieved identifiers, that a subset of the one or more data components is stored locally in a second data collection;
copying the subset of the one or more data components from the second data collection, the subset of the one or more data components excluding the first data component; and
causing the computing node to construct the target object using the stored first data component and the copied subset of the one or more data components.

19.	(Currently Amended) The non-transitory computer-readable storage medium of claim 18, wherein the operations further comprise:
determining that the subset of the one or more data components are not stored locally on the computing node by searching an index of data components that are stored locally on the computing system based on the retrieved identifiers and a fingerprint of the data components.

20.	(Currently Amended) The non-transitory computer-readable storage medium of claim 18, wherein:
the retrieved identifiers 
the operations further comprise determining that the subset of the one or more data components are not stored locally on the computing node by using the hash values to search an index of data components that are stored locally on the computing system.

Response to Amendment
Applicant’s remarks/amendments filed on May 23, 2022. Claims 2-20 are pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on May 23, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,916,206 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-20 are allowed. 
The prior art of record fails to teach or fairly suggest determining, using the received identifiers, that a subset of the one or more data components is stored locally in a second data collection; copying the  subset of the one or more data components from the second data collection,  the subset of the one or more data components excluding the first data component; and causing the computing node to construct the target object using the stored first data component and the copied subset of  the one or more data components, together with all other claim elements as recited in independent claim 2 and substantially similar to independent claims 11 and 18.
Thus, the prior art of record neither renders anticipates, nor obvious of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	July 13, 2022